Motion by plaintiff pro se for civil complaint lawsuit against the State of N.C. for malicious & deliberate back-to-back erroneous convictions, imprisonments and sentence to death dismissed 7 June 2001. Motion by plaintiff pro se for civil claim against the State of N.C. for malicious & deliberate back-to-back erroneous convictions, imprisonments and sentence to death dismissed 7 June 2001. Motion by plaintiff pro se superseding civil claim against the State of N.C. for malicious and deliberate back-to-back erroneous convictions, imprisonments and sentence to death dismissed 7 June 2001.